UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 11-5215


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

RAUL TRONCO-RAMIREZ, a/k/a Carlos Cruz Perez, a/k/a Carlos
Cruz, a/k/a Godfather, a/k/a Padrino,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Harrisonburg.    Michael F. Urbanski,
District Judge. (5:10-cr-00028-MFU-JGW-4)


Submitted:   July 19, 2012                 Decided:   July 27, 2012


Before AGEE, KEENAN, and WYNN, Circuit Judges.


Affirmed in part; dismissed in part by unpublished per curiam
opinion.


David L. Parker, DAVID L. PARKER, P.C., Harrisonburg, Virginia,
for Appellant. Timothy J. Heaphy, United States Attorney, Jean
B. Hudson, Assistant United States Attorney, Charlottesville,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Raul Tronco-Ramirez pled guilty, pursuant to a written

plea agreement, to conspiracy to distribute methamphetamine, in

violation of 21 U.S.C. §§ 841(a)(1), 846 (2006), possession with

intent to distribute methamphetamine, in violation of 21 U.S.C.

§ 841(a)(1), and possession of a firearm in furtherance of a

drug trafficking crime, in violation of 21 U.S.C. § 841 and 18

U.S.C. § 924(c)(1) (2006).           The district court sentenced Tronco-

Ramirez to 300 months’ imprisonment, followed by five years of

supervised release.         Tronco-Ramirez’s counsel has filed a brief

pursuant to Anders v. California, 386 U.S. 738 (1967), stating

that   he   could    find    no    meritorious            issues       for    appeal,       but

questioning whether the trial court erred (1) by accepting the

plea   agreement     and    failing     to       impose      a   sentence          below    the

advisory    Guidelines      range;      or       (2)    by   failing         to    apply    the

safety-valve     statute     under      18       U.S.C.      § 3553(f)        to    sentence

Tronco-Ramirez      below   the    statutorily-mandated                minimum       term    of

imprisonment.        Tronco-Ramirez          has        filed    an    informal       brief,

arguing that his 300-month sentence is unreasonable.

            In   response,        the     Government            argues       that     Tronco-

Ramirez’s   sentencing       challenges           are    barred       by     the    appellate

waiver   provision    in    his    plea      agreement.           We       review    de    novo

whether a defendant has effectively waived his right to appeal.

United States v. Marin, 961 F.2d 493, 496 (4th Cir. 1992).                                   An

                                             2
appellate      waiver     must     be   “the      result        of    a    knowing      and

intelligent      decision    to    forgo    the    right    to       appeal.”        United

States v. Broughton-Jones, 71 F.3d 1143, 1146 (4th Cir. 1995)

(internal quotation marks and citation omitted).                           To determine

whether a waiver is knowing and intelligent, we examine “the

totality    of    the    circumstances,        including        the    experience      and

conduct of the accused, as well as the accused’s educational

background       and    familiarity        with     the     terms         of   the     plea

agreement.”       United States v. General, 278 F.3d 389, 400 (4th

Cir.   2002)     (internal    quotation        marks      and    citation       omitted).

Generally, if a court fully questions a defendant regarding the

waiver of his right to appeal during the Rule 11 colloquy, the

waiver is both valid and enforceable.                  United States v. Johnson,

410 F.3d 137, 151 (4th Cir. 2005).                     However, this court will

“refuse to enforce an otherwise valid waiver if to do so would

result in a miscarriage of justice.”                      Id. (internal quotation

marks and citation omitted).

            Upon review of the plea agreement and the transcript

of the Fed. R. Crim. P. 11 hearing, we conclude that Tronco-

Ramirez knowingly and voluntarily waived his right to appeal his

sentence.         A     Spanish-speaking          interpreter         read     the     plea

agreement to Tronco-Ramirez, line by line, and translated the

plea agreement into Spanish for him to read, ensuring that he

understood its terms.            In addition, at the Rule 11 hearing, the

                                           3
court   reviewed        the    plea       agreement     in    depth,    discussing       the

mandatory    minimum         sentences       associated       with     each    charge    and

highlighting       the        fact    that     Tronco-Ramirez          faced     a    total

mandatory     minimum         sentence       of    no   less     than       forty    years’

imprisonment should he proceed to trial.                        After the Government

read its essential terms into the record, the court reiterated

that Tronco-Ramirez waived the right to appeal his sentence in

the plea agreement.            Tronco-Ramirez, forty-two-years-old with an

eighth grade education, indicated that he understood the plea

agreement    and     did      not    have    any   questions.          Of   significance,

Tronco-Ramirez does not challenge the validity of the waiver

provision    in      his      Anders      brief    or    in    his     informal      brief.

Accordingly, the waiver provision is valid and enforceable.

            In the plea agreement, Tronco-Ramirez agreed to waive

the right to appeal his sentence “on any ground,” reserving only

the right to collaterally attack his convictions and sentence

based upon ineffective assistance of counsel.                        As the Government

seeks to enforce the waiver provision and the issues raised by

Tronco-Ramirez fall within the scope of his appellate waiver,

this    court      is      precluded        from    considering         his     sentencing

arguments    on    appeal.           We     therefore    dismiss       Tronco-Ramirez’s

appeal of his sentence.

            The waiver provision, however, does not preclude this

court’s     review      of     Tronco-Ramirez’s          convictions          pursuant    to

                                              4
Anders.      Prior to accepting a guilty plea, a trial court must

conduct a plea colloquy in which it informs the defendant of,

and determines that the defendant comprehends, the nature of the

charge to which he is pleading guilty, any mandatory minimum

penalty, the maximum possible penalty he faces, and the rights

he is relinquishing by pleading guilty.                 Fed. R. Crim. P. 11(b);

United States v. DeFusco, 949 F.2d 114, 116 (4th Cir. 1991).

Additionally,        the    district       court      must     ensure    that     the

defendant’s plea was voluntary and did not result from force,

threats, or promises not contained in the plea agreement.                        Fed.

R. Crim. P. 11(b)(2).

             Because Tronco-Ramirez did not move to withdraw his

guilty plea in the district court or raise any objections to the

Rule   11   colloquy,      the    colloquy     is   reviewed    for   plain    error.

United States v. Martinez, 277 F.3d 517, 524-27 (4th Cir. 2002).

To demonstrate plain error, a defendant must show that (1) there

was    an   error;   (2)    the    error     was    plain;   and   (3)   the    error

affected his “substantial rights.”                  United States v. Olano, 507

U.S. 725, 732 (1993).             To establish that a Rule 11 error has

affected a defendant’s substantial rights, the defendant “must

show a reasonable probability that, but for the error, he would

not have entered the plea.”            United States v. Dominguez Benitez,

542 U.S. 74, 83 (2004).



                                           5
                  We    find     that    the     district      court    complied       with   the

requirements             of    Rule     11.       The     court      ensured    that     Tronco-

Ramirez’s          guilty       plea     was     knowing       and    voluntary,       that   he

understood the rights he was giving up by pleading guilty and

the    statutorily-mandated               minimum       sentence       that    he    faced,   and

that he committed the offenses to which he pled guilty.                                        In

accordance with Anders, we have reviewed the record and have

found no meritorious issues for appeal.                                We therefore affirm

Tronco-Ramirez’s convictions.

                  This        court     requires       that    counsel        inform     Tronco-

Ramirez, in writing, of his right to petition the Supreme Court

of    the    United       States        for    further    review.        If    Tronco-Ramirez

requests that a petition be filed, but counsel believes that

such a petition would be frivolous, counsel may move in this

court       for    leave       to     withdraw     from    representation.             Counsel’s

motion must state that a copy thereof was served on Tronco-

Ramirez.          We dispense with oral argument because the facts and

legal       contentions          are    adequately        presented      in    the     materials

before       the       court    and     argument       would    not    aid     the   decisional

process.

                                                                          AFFIRMED IN PART;
                                                                          DISMISSED IN PART




                                                   6